ELECTION/RESTRICTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a metered dispense input unit for a faucet with first, and second dials, activation button and input controller and first and second linkages for coupling respective dials with potentiometer and using dial rotation sensor for both dials by the input controller to control valve operation based on measured first and second dial rotations, classified in G05D7/018.
II. Claims 9-13, drawn to a metered dispense input unit for a faucet with first, and second dials, activation button, shell and magnet supported by shell, an anchor with additional magnet and magnets forming a coupling, a circuit card as part of the shell chamber and first and second dials with inner rings containing recesses, where recesses include dents representing value of water, classified in F16K11/20, F16K27/029, and F16K27/048.
III. Claims 14-19, drawn to a metered dispense input unit for a faucet with first, and second dials, activation button, shell, an input controller and a mount coupled to the shell and a threaded anchor adjacent to the chamber with a nut engaged with anchor for adjusting position along the threaded anchor and the unit mounted on a deck between the nut and the mount to provide a clamping force with the mount, classified in E03C1/04, E03C1/042, and F16L41/14.
IV. Claims 20-27, drawn to a faucet with a metered dispense input unit, a shell, first and second dials, activation button, an input controller, and a control module, which is a wireless module having a tube with flow sensor and a flow turbine cage receiving the flow sensor to allow fluid to flow over the sensor and operating the valve based on a detector of a circuit board receiving measured flow data from the flow sensor, and valve operated to maintain the fluid temperature below a predetermined temperature, classified in C02F11/12, and B01D35/16.
This application contains claims directed to the following patentably distinct species Claims 1-8, 9-13, 14-19 and 20-27. The species are independent or distinct because the species require different components, assembly structures and operating components and steps for structurally different types of dispensing units of faucets. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification, the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Douglas A. Yerkeson (Reg. No. 39,882) on 2/15/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MERAJ A SHAIKH/Examiner, Art Unit 3763                  

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763